Exhibit 10.1

 



 

 

DELIVERED BY E-MAIL

 

April 19, 2019

 

FrontFour Capital Group LLC

35 Mason Street, 4th Floor

Greenwich, CT 06830

United States

 

Attention: David A. Lorber and Stephen E. Loukas

 

Dear Messrs. Lorber and Loukas:

 

This letter agreement sets forth the understanding between MDC Partners Inc.
(“MDC” or the “Company”) and FrontFour Capital Group LLC (“FrontFour”), on its
own behalf and on behalf of its affiliates, including FrontFour Master Fund,
Ltd., FrontFour Opportunity Fund and its separately managed accounts
(collectively, the “FrontFour Parties”), regarding certain changes to the
composition of the board of directors of MDC (the “Board”), namely the inclusion
on the Company’s slate of director nominees standing for election at the annual
and special meeting of shareholders of the Company scheduled for June 4, 2019
(the “2019 Meeting”) of Kristen O’Hara and a new Canadian resident to be chosen
by MDC who has appropriate industry qualifications; will be an independent
director under the applicable Nasdaq rules; and is reasonably acceptable to
FrontFour (the “New Directors”). FrontFour will be permitted to interview the
New Directors to confirm that they have appropriate industry qualifications. In
consideration of the respective representations, warranties, covenants,
agreements and conditions hereinafter set forth and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party hereto), the parties agree as follows:

 

1.New Directors. MDC and the Board shall include the New Directors as director
nominees in its proxy statement and management information circular for election
at the 2019 Meeting and shall solicit proxies on behalf of and recommend to its
shareholders that they vote in favour of the management nominees, including the
New Directors. Upon election to the Board, the New Directors shall be entitled
to the same protections, rights and benefits, including with respect to
insurance, indemnification, compensation and fees as are currently applicable to
all non-affiliated directors of the Company, and shall be required to comply
with all policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, and to preserve the confidentiality of Company
business and information, including discussions or matters considered in
meetings of the Board or Board committees to the extent not disclosed publicly
by the Company.

 

2.Requisition. The FrontFour Parties hereby automatically and without any
further action, and with immediate effect, irrevocably withdraw the shareholder
requisition made by them on December 31, 2018, requisitioning a special meeting
of the shareholders of the Company.

 



 

 

 

 

3.FrontFour Parties Standstill. Upon acceptance of this letter agreement and
until the date that is the earlier to occur of (x) fifteen days prior to the
nomination deadline for directors at the 2020 annual general meeting of
shareholders of MDC and (y) sixty (60) days prior to the date of the 2020 annual
general meeting of shareholders of MDC (the “Restricted Period”), except as
contemplated in this letter agreement or with the prior written consent of MDC
(in its sole discretion), the FrontFour Parties shall not, directly or
indirectly, do any of the following: (i) engage in, participate in, or in any
way initiate, directly or indirectly, any “solicitation” (as such term is
defined in the Canada Business Corporations Act (CBCA) and in any applicable
securities laws) of proxies or consents with respect to the voting of any shares
of MDC; (ii) take action in any other manner in order to vote, advise or
influence in any manner whatsoever any person, with respect to the voting of any
securities of MDC; (iii) deposit any shares of MDC in any voting trust or
subject any shares of MDC to any arrangement or agreement with respect to the
voting of any such shares; (iv) seek, alone or in concert with others to, (A)
requisition or call a meeting of shareholders of MDC, (B) obtain representation
on, or nominate or propose the nomination of any candidate for election to the
Board, or (C) effect the removal of any member of the Board or otherwise alter
the composition of the Board; (v) submit, or induce any person to submit, any
shareholder proposal pursuant to the CBCA or applicable securities laws; (vi)
make any public or private disclosure of any consideration, intention, plan or
arrangement inconsistent with any of the foregoing, except as required by law;
or (vii) enter into any discussions, agreements, understandings or encourage any
person to take any action inconsistent with the foregoing. The FrontFour Parties
agree to vote in favour of the election of all MDC management nominees and
against the removal of any director recommended by the Board at any annual or
special meeting of shareholders during the Restricted Period.

 

4.Board Composition. The FrontFour Parties, the Company and the Board agree that
the Company’s slate of director nominees standing for election at the 2019
Meeting shall be comprised of eight (8) directors, consisting of Mark J. Penn,
Charlene Barshefsky, Daniel S. Goldberg, Bradley Gross, Desirée Rogers, Irwin D.
Simon and the New Directors.

 

5.Breach of Agreement. A breach of any term of this letter agreement by the
FrontFour Parties on the one hand and MDC on the other hand or any of their
respective representatives (with the FrontFour Parties on the one hand and MDC
on the other hand being responsible for the actions of their respective
representatives), will immediately entitle the other party to pursue equitable
remedies (including specific performance or injunctive relief) in addition to
any claim for damages or any other legal remedy.

 

6.Non-Disparagement. Each party agrees during the Restricted Period that it
shall not do, say, publish, or communicate, in any media or forum, any matter or
thing that would reasonably be expected to undermine, disparage or reflect
adversely on the reputation, qualifications, character, conduct or behaviour of
any other party or any of its respective current or former directors, officers,
employees, agents or representatives in connection with any matter arising out
of or relating to MDC.

 



 2 

 

 

 

7.Representations and Warranties. Each of the FrontFour Parties on the one hand
and MDC on the other hand represents and warrants: (i) it has the power,
capacity and authority to execute, deliver and carry out the terms and
provisions of this letter agreement and to consummate the transactions
contemplated hereby; and (ii) this letter agreement has been duly authorized,
executed and delivered by it and constitutes a legal, valid and binding
obligation enforceable against it in accordance with its terms. The FrontFour
Parties represent and warrant that as of the date hereof, the FrontFour Parties
beneficially own, directly or indirectly, an aggregate of approximately 4% of
the Class A Subordinate Voting Shares of the Company and such shares constitute
all of the securities of the Company beneficially owned by the FrontFour Parties
or in which the FrontFour Parties have any interest or right to acquire, whether
through derivative securities, voting agreements or otherwise.

 

8.Assignment. This letter agreement, including any of the rights, duties or
obligations herein, is not assignable or transferable by either party without
the prior written consent of the other party, such consent shall not be
unreasonably withheld, conditioned or delayed. Any attempt to assign any of the
rights, duties or obligations in this letter agreement without such written
consent is void.

 

9.Reimbursement of Fees. Promptly after the date hereof, MDC shall reimburse
FrontFour up to US$50,000 for legal fees and expenses incurred in connection
with the matters addressed herein.

 

10.Entire Agreement. This letter agreement contains the entire understanding of
the parties hereto with respect to the subject matter hereof. There are no
restrictions, agreements, promises, representations, warranties, covenants or
other undertakings other than those expressly set forth in this letter
agreement.

 

11.Miscellaneous. All modifications of and amendments to this letter agreement
or any part hereof must be in writing signed on behalf of all parties. Waivers
of any terms and provisions of this letter agreement shall be in writing signed
on behalf of all parties. Time is of the essence.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein, and
the parties hereto hereby irrevocably attorn to the jurisdiction of the courts
thereof.

 

 3 

 

 

 

Please sign this letter agreement in the space provided below to confirm the
mutual understandings and agreements contained herein, and return a signed copy
to the undersigned by e-mail to Mitchell Gendel at mgendel@mdc-partners.com on
or before 5:00 p.m. (Eastern time) on April 19, 2019, failing which this letter
shall be null and void. An executed copy of this letter agreement may be
transmitted by email and the transmission of a signature by such means
constitutes effective delivery.

 



 



  Sincerely,           MDC PARTNERS INC.       By: /s/ Mitchell Gendel   Name:
Mitchell Gendel   Title: General Counsel

 



Agreed and acknowledged as of this 19th day of April, 2019:

 



  FRONTFOUR CAPITAL GROUP LLC       By: /s/ Stephen Loukas   Name:  Stephen
Loukas   Title: Managing Member           FRONTFOUR CAPITAL CORP.         By:
/s/ Stephen Loukas   Name:  Stephen Loukas   Title:   Principal

 



 

 



 4 

